Citation Nr: 0831470	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disability, to include spinal stenosis.  

4.  Entitlement to service connection for a lung disorder 
(claimed as emphysema due to in-service exposure to asbestos 
and tobacco use).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from March 1954 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

These claims were denied by the Board in a decision dated in 
June 2006.  The appellant then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in June 2008, the Court granted a 
joint motion by the appellant and VA General Counsel, which 
was incorporated by reference, to vacate the Board's decision 
and remand the case for readjudication in accordance with the 
joint motion.  In the joint motion, the parties agreed that 
the Board's reasons and bases for denial of these service 
connection claims was inadequate because the Board failed to 
provide a written statement of the reasons or bases for it's 
conclusion that medical examinations were not required in 
this case as a part of VA's duty to assist under the Veterans 
Claims Assistance Act of 2000.  In the decision that follows, 
the Board will provide its reasons and bases for determining 
that a VA examination is not required in connection with the 
hearing loss and tinnitus claims.   (Consideration of the 
appellant's claim for connection for a low back disability 
and a lung disorder are deferred pending completion of the 
development sought in the remand that follows the decision 
below.)

In the veteran's substantive appeal he stated that he desired 
a hearing at the RO before a member of the Board.  At a 
December 2004 informal conference, the veteran conceded that 
he had no additional evidence to submit in connection with 
his claims, and stated that he would therefore forego any 
formal hearing; he requested that his case be forwarded to 
the Board.  The veteran's request for a formal hearing 
therefore is considered to have been withdrawn.  See 38 
C.F.R. § 20.702(e) (2007). 


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has hearing loss, and no credible evidence 
establishing that an event, injury, or disease related to the 
veteran's claimed hearing loss occurred in service.  

2.  There is no competent medical evidence of record that the 
veteran has tinnitus, and no credible evidence establishing 
that an event, injury, or disease related to the veteran's 
claimed tinnitus occurred in service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003, more than one month before the RO's initial 
adjudication of these claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, the 
veteran has not been prejudiced by the absence of 
notification, and a remand of the hearing loss and tinnitus 
service connection questions is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
post-service medical records.  VA was unable to obtain the 
veteran's service medical records (SMRs).  According to the 
National Personnel Records Center (NPRC), the appellant's 
SMRs are not available and were presumably destroyed in a 
1973 fire at NPRC.  The Court has held that in cases where 
the veteran's service medical records are unavailable, 
through no fault of the veteran, there is a heightened duty 
to assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.  In a 
December 2004 Informal Hearing Report, the Decision Review 
Officer noted that he had asked the appellant if he knew of 
any potential source of medical evidence that would show 
treatment for the claimed conditions either continuously 
since service or shortly after discharge.  The appellant's 
response was that any care providers were either deceased, 
unable to be located, or else had destroyed the old records.       

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the Court has held 
that there are four elements to review to determine if a 
medical examination is necessary.  McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  In McLendon, the Court held that a 
VA medical examination is required when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  Id.  See also  38 U.S.C. §  5103A(d)(2);  
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir.2003);  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed.Cir.2003);  38 C.F.R. §  3.159(c)(4)(i).  
As can be seen from the foregoing, all four elements must be 
met before a VA medical examination is required.  

As regards the first McLendon element, the Board finds that 
the veteran is competent as a layperson to describe any 
persistent or recurrent symptoms of hearing loss and/or 
tinnitus.  38 C.F.R § 3.159(a)(1).  However, as regards the 
second McLendon element, the Board finds that, while the 
veteran may be competent as a layperson to describe the noise 
to which he claims he was exposed during his military 
service, his lay statements are not credible in light of the 
other, credible, evidence of record.  

The veteran claims that he has hearing loss and tinnitus 
caused by exposure to acoustic trauma in service while 
serving as an artillery observer, while routinely firing 
weapons himself, and due to aircraft noise by virtue of being 
stationed in the vicinity of an airfield.  The Board finds 
that these claims of exposure to acoustic trauma are not 
credible because the veteran's DD Form 214, Report of 
Transfer or Discharge, shows that his military occupational 
specialty (MOS) was that of a light vehicle driver, and that 
his only service school was quartermaster school, during 
which he was trained as a supply handler.  This evidence does 
not show that he was involved in anything other than 
quartermaster duties involving the handling of supplies.  It 
does not show that he was assigned as an artillery observer, 
that he routinely fired weapons after his initial 
qualification in basic training and (perhaps)periodic 
requalification, and does not show that he worked in close 
vicinity to aircraft on the flight line where exposure to 
acoustic trauma would likely have occurred.  Since the record 
does not show that the veteran engaged in combat with the 
enemy, his lay statements alone are not sufficient to 
establish injury through acoustic trauma.  See 38 U.S.C.A. 
§ 1154(b).  Thus, the Board finds that the preponderance of 
the credible evidence of record is that the veteran was not 
routinely exposed to loud noises in service.  Accordingly, 
since all four McLendon elements have not been met, a VA 
medical examination is not required.  VA has no duty to 
inform or assist that was unmet.  

Hearing loss/tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2006).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Here, there is no evidence that either hearing loss or 
tinnitus became manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
Moreover, while the veteran contends that he has experienced 
hearing loss and tinnitus ever since he was in the army, thus 
tending to support a showing of chronicity, as will be seen, 
the veteran's claim is not otherwise supported by the 
evidence of record.    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

As noted, the veteran's service medical records are not 
obtainable, as they were presumably destroyed in a fire at 
the NPRC in 1973.  Also as noted above, under these 
circumstances VA has a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare, 1 Vet. App. at 365, 367.  
However, case law does not establish a heightened benefit of 
the doubt standard, only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v.  
Brown, 9 Vet. App. 46 (1996).  

The veteran contends that he currently has bilateral hearing 
loss and tinnitus, and that both claimed disabilities are due 
to acoustic trauma incurred in service.  However, there is no 
competent medical evidence of record showing that the 
appellant currently has bilateral hearing loss for VA 
purposes, or that he has ever complained of tinnitus to any 
medical care provider.  Of record are VA Medical Center 
(VAMC) outpatient treatment records from August 1987 to 
August 2003, and private medical records from May 1999 to 
March 2003, and they are all negative for any complaints or 
findings of a bilateral hearing disability and/or tinnitus.  

Moreover, there is no competent medical or lay evidence of 
any in-service incurrence or aggravation of an injury or 
disease.  As noted above, the Board has found the veteran's 
claims that he was exposed to acoustic trauma in service are 
not credible in light of the contents of his DD-214.  

Lastly, there is no medical evidence of a nexus between the 
claimed hearing loss and tinnitus disabilities and any in-
service event.  While, as noted, the Board has determined 
that VA is under no obligation to provide an examination 
here, there is nothing stopping the veteran from providing 
credible medical evidence of hearing loss and tinnitus, and 
medical evidence of a nexus between either or both of these 
and his military service.  He has not provided such evidence, 
nor has he suggested that such evidence exists.    

The Board acknowledges the veteran's contention that he 
currently suffers hearing loss and has tinnitus, and that 
these are related to his military service.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis or etiology of either of these disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions in this regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed hearing loss and tinnitus are not traceable 
to disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.


REMAND

As noted, the Court vacated the Board's decision and remanded 
the case for readjudication in accordance with the joint 
motion in which the parties agreed that the Board's reasons 
and bases for denial of these service connection claims was 
inadequate because the Board had failed to provide a written 
statement of the reasons or bases for it's conclusion that 
medical examinations were not required in this case as a part 
of VA's duty to assist under the VCAA.  In the foregoing 
decision the Board has provided reasons and bases for its 
conclusion that VA has no duty to provide an examination in 
connection with the veteran's claims for service connection 
for hearing loss and tinnitus.  However, the Board must 
remand the issues of service connection for a low back 
disability and a lung disorder in order to afford the veteran 
VA examinations because all four of the McLendon elements 
have been met.  

On remand, the Board will also ask that the agency of 
original jurisdiction (AOJ) to seek detailed information from 
the veteran regarding his allegations that he was exposed to 
asbestos "in most all buildings [he] occupied" in service.  
Also as noted above, the veteran has not been notified as to 
the criteria for assigning disability ratings or for award of 
an effective date.  Dingess/Hartman, supra.  On remand the 
AOJ will be asked to provide that notification. 

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman, supra.  

2.  The veteran should be contacted and 
asked to provide specific details 
regarding his assertion that he was 
exposed to asbestos while in service.  
The query should be phrased so that the 
expected response will provide the 
information necessary to make an enquiry 
to the service department asking the 
degree, if any, to which the veteran may 
have been exposed to asbestos while in 
service.  

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo VA spine and 
respiratory examinations by medical 
professionals with appropriate expertise 
to determine the current diagnosis and 
etiology of any low back disability and 
any lung disorder found.  

For each diagnosis, a medical opinion 
should be provided as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
the veteran's military service, including 
whether or not any diagnosed lung 
disorder is consistent with exposure to 
asbestos he contends occurred more than 
50 years ago, and whether or not any 
diagnosed low back disability is 
etiologically related to the lifting 
chores he has described as having 
occurred in service.  Specifically, the 
examiner must provide a medical opinion, 
based on review of the evidence of 
record, the history provided by the 
veteran, and his/her examination of the 
veteran, whether any current low back or 
respiratory disability is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The veteran's claims file, including a 
copy of this remand and the veteran's DD-
214 describing his duties in service, 
must be made available to the examiner 
for review in connection with the 
examination.

The AOJ should ensure that each 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


